ENOCH, Circuit Judge
(dissenting).
I find myself unable to agree with my colleagues in this matter. If we ignore mere conclusory statements, unsupported by specific factual allegation, the complaint in my opinion falls short of setting out a claim on which relief may be granted under the Federal Civil Rights Act. Apart from plaintiff’s conclusory statement that he was arrested, his complaint sets out only that plaintiff, a policeman, was detained by other “police officers duly” assigned * * * to the ‘Bureau of Inspectional Service’ and a sub-department thereof designated ‘Internal Investigation Unit’ * * * ” for a full 8-hour day plus 4 hours of overtime. In his brief, he says that this detention took place at unit headquarters. As a policeman, surely plaintiff was subject to supervision of his official activities. Further than that, plaintiff charges that the defendants threatened to “cause” initiation of unjustified legal proceedings against him and successfully carried out their threats. I would affirm the judgment of the trial court.